           Case 1:20-cv-04340-RWL Document 63 Filed 10/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                10/8/2020
---------------------------------------------------------------X
ABRAHAM GROSS,                                                 :   20-CV-4340 (GBD) (RWL)
                                                               :
                                    Plaintiff,                 :   SCHEDULING ORDER
                                                               :
                  - against -                                  :
                                                               :
THE CITY OF NEW YORK, et al.,                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Pursuant to the initial pre-trial conference held on October 7, 2020, the following

case management plan and scheduling order is so-ordered for this matter. Dates in this

order that differ from those discussed during the conference are the controlling dates.

        1.       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) will be exchanged no
                 later than November 15, 2020.

        2.       Amended Pleadings:

                 a.       No additional parties may be joined after October 15, 2020, without
                          consent or leave of Court.

                 b.       No amended pleadings may be filed after October 15, 2020, without
                          consent or leave of Court.

        3.       Fact Discovery:

                 a.       All fact discovery shall be completed by March 1, 2021.

                 b.       Initial requests for production shall be served by November 30,
                          2020. Any subsequent requests for production must be served no
                          later than 45 days prior to the discovery completion deadline.

                 c.       Initial interrogatories shall be served by November 30, 2020. Any
                          subsequent interrogatories must be served no later than 45 days
                          prior to the discovery completion deadline.

                 d.       Depositions shall be completed by March 1, 2021.



                                                        1
        Case 1:20-cv-04340-RWL Document 63 Filed 10/08/20 Page 2 of 3




              e.     Requests to admit shall be served by March 8, 2021.

              f.     Except as otherwise modified in this order, the parties are to conduct
                     discovery in accordance with the Federal Rules of Civil Procedure
                     and the Local Rules of the Southern District of New York. The interim
                     fact discovery deadlines may be altered by the parties on consent
                     without application to the Court, provided that the parties meet the
                     deadline for completing fact discovery.

       4.     Expert Discovery:

              a.     Expert discovery shall be completed by April 30, 2021.

              b.     By January 15, 2021, the parties shall meet and confer on a
                     schedule for expert disclosures, including reports, production of
                     underlying documents and depositions.

       5.     Electronic Discovery: If applicable, the parties shall have a protocol for

electronic discovery in place by November 30, 2020.

       6.     Motions to Dismiss: Any motion to dismiss the amended complaint must be

filed by December 7, 2020. Before filing any motion to dismiss, a party must adhere to

this Court’s rules regarding pre-motion letters and conferences.

       7.     Summary Judgment Motions: No less than 30 days before a party intends

to file a summary judgment motion, and in no event later than the close of discovery, the

party shall notify this Court, and the District Judge, that it intends to move for summary

judgment and, if required by the District Judge’s Individual Practices, request a pre-motion

conference. If pre-motion clearance has been obtained from the District Judge where

required, summary judgment motions must be filed no later than 30 days following the

close of all discovery if no date was set by the District Judge or, if a date was set by the

District Judge, in accordance with the schedule set by the District Judge. If no pre-motion

conference is required, summary judgment motions must be filed no later than 30 days

following the close of discovery. Any summary judgment motion must comply with the



                                             2
          Case 1:20-cv-04340-RWL Document 63 Filed 10/08/20 Page 3 of 3




Federal Rules of Civil Procedure, the Local Rules of this District, and the Individual

Practices of the District Judge to whom the case is assigned.

         8.   Pretrial Submissions: The parties shall submit a joint proposed pretrial order

and any required accompanying submissions 30 days after decision on the summary

judgment motion(s), or, if no summary judgment is made, 30 days after the close of all

discovery.

         9.   Joint Status Letters: The parties shall submit a joint status letter every 60

days.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated:        October 8, 2020
              New York, New York


Copies transmitted to counsel of record and pro se Plaintiff via-ECF.




                                             3
